Citation Nr: 1819223	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO. 13-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

In a September 2017 Board decision, the Board denied the Veteran's claim for entitlement to service connection for PTSD.

The Veteran, through his representative, submitted a Freedom of Information Act (FOIA) request, which was pending at the time of the September 2017, Board decision, but had not been uploaded into the system.In December 2017, the Board vacated the September 2017 Board decision addressing the issue of entitlement to service connection for PTSD, to allow VA to complete the FOIA request. The FOIA request has been completed as indicated in a December 19, 2017 letter from VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim on appeal.

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

The Veteran contends that service connection for PTSD is warranted because it was incurred in service or otherwise caused by service, to include witnessing a dead body and racial riots in service. 

In an October 2009 VA Form 21-21-0781 (Statement In Support of Claim for Service Connection for PTSD), the Veteran described a stressor that he contends occurred in February 1971 in Panama City, Panama. The Veteran asserted that during his first day in Panama, he was with a group in two taxis when he witnessed a dead man lying in the middle of the street in a pool of blood. Further, he reported that the police accused his group of hitting the dead man and told them that they would all go to jail unless they gave the police all of their money. The Veteran described a second stressor that he asserts happened in July or August 1971 of a "deuce and a half" military truck carrying 8 to 12 soldiers, 8 to 10 vehicles in front of the vehicle he was in, rolled over an embankment and killed a fellow soldier named Scottie from Southern California. 

In a statement dated July 2005, the Veteran asserted that in March 1971 when stationed in Fort Davis, Panama, during a night training activity, his sergeant was knocked out of a vehicle. The Veteran contended that a week after this incident, a riot broke out and he was hit in the head with an object and taken to the hospital for medical treatment which included several stitches.

In a November 2009 VA Form 21-21-0781, the Veteran contended that in approximately March 1971, he was chased and attacked by black soldiers who were armed with entrenching tools, steel pots, bats, clubs, sticks, bottles and rocks. The Veteran asserted that he was hit in the head from behind and knocked to the ground. He added that once he left the scene and arrived at the barracks, he was given immediate first aid and transported to Coco Solo U.S. Naval Hospital in Panama. The Veteran stated that he was treated for a severe head injury and received several stitches. He also indicated that he was then called into the CID office to give a sworn statement of the events to support a conviction of the black soldiers involved. The Veteran wrote that he was assigned to the 4th Battalion, 10th Infantry during this incident and specifically from February 1971 to January 1972.

A March 23, 1971 service treatment record reflects that a wound on the Veteran's head was checked, noted to have been healing well, and sutures were scheduled for removal. A March 25, 1971 service treatment record reflects that sutures were removed and the wound healed "o.k."

The Veteran's wife also provided a statement in October 2009. She stated that after the racial riot occurred in March 1971 she saw a "complete change" in the Veteran. She reported that the Veteran wrote letters to her that described how fearful and scared he was, that his life was in danger, and that a riot would happen again. She noted that the Veteran felt so helpless and guilty not being able to help the screaming people in the "PX."

A Personnel Information Exchange System (PIES) request was made in October 2009 for records related to personal trauma PTSD and the entire personnel file. In a February 2010 memorandum, the RO indicated that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the US Army Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

The Board finds that given the provided details and service treatment records which support an injury to the head requiring sutures in March 1971, within the timeline of the purported racial riots, an additional attempt to corroborate the PTSD stressors is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records repositories to verify the Veteran's claimed in-service stressors in connection with his service connection claim for PTSD, which are mentioned in July 2005, two October 2009, and November 2009 records. See VBMS entry with document type "VA 21-4138 Statement In Support of Claim," receipt date 07/06/2005; VBMS document type " VA 21-0781, Statement in Support of Claim for PTSD," receipt date 05/19/1989; VBMS entry with document type "VA 21-4138 Statement In Support of Claim," receipt date 10/29/2009; VBMS entry with document type "VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault," receipt date 11/06/2009. Document negative responses received.

2. If and only if a PTSD stressor is verified, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current acquired psychiatric disorder symptoms, if any are present. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's PTSD or other acquired psychiatric disorder, as applicable.

The examiner is asked to answer the following question: 

If the examiner determines that a diagnosis of an acquired psychiatric disorder, to include PTSD, has been present at any time during the appellate period, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that this acquired psychiatric disorder, if present, was caused by or is otherwise related to his active duty service, to include his claimed in-service stressors.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After the above is complete, and conducting any other additional development implicated by the record, readjudicate the Veteran's claim. If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

